DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hoek et al., US Patent Application Publication No. 2011/0027599 (hereinafter referred to as Hoek). 

The nanocomposite membranes involve independent selection and modification of nanoparticles to optimize further the selectivity of the membrane.  As a result, the synthesized membrane structure can comprise inorganic nanoparticles embedded within a semi-permeable polymer film. The presence of nanoparticles, for example inorganic nanoparticles, can modify the membrane structure formed during interfacial polymerization and alter the macroscopic surface properties (e.g., surface charge, hydrophilicity, porosity, thickness, and roughness) in a favorable manner, which can lead to improved selectivity (nanoparticles on the surface and in the interior of the membrane as recited in claim 1) (Para. [0037]-[0039]).  
The nanoparticles of the invention can be any nanoparticles known to those of skill in the art. However, in one aspect, the nanoparticles used in connection with the membranes of the invention can be selected based upon a number of criteria, including one or more of: (1) an average particle size in the nanoscale regime, having at least one dimension of a size of from about 1 nm to about 1,000 nm, an average hydrophilicity greater than that of the polymer matrix comprising the membrane, thereby enhancing .  

Claim Rejections - 35 USC § 103
Claims 5, 7-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoek in view of Karnik et al., US Patent Application Publication No. 2013/0270188 (hereinafter referred to as Karnik).  
Regarding claims 5, 7-10 and 13-14, Hoek discloses all the limitations discussed above but does not explicitly disclose the two-dimensional material recited in these claims.  
Karnik discloses two-dimensional material based filters, their method of manufacture, and their use are disclosed.  The filters may include at least one active layer disposed on a porous substrate. The at least one active layer may include intrinsic and/or intentional formed pores. In some embodiments, the flow resistance of the porous substrate may be selected to limit flow through defects and intrinsic pores in the at least one active layer (see Abstract).  
Karnik discloses that graphene, being an impermeable, atomically-thin material, has immense potential as a highly-permeable, highly-selective filtration membrane. Due to the ability to create angstrom and nanometer scale pores in a single sheet of graphene, graphene may have the ability to effectively and efficiently permit selective transport of molecules for filtration. As described in more detail below, angstrom and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771